Citation Nr: 0828376	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for major depression, prior to April 24, 2007.

2.  Entitlement to a rating in excess of 70 percent for major 
depressive disorder, from April 24, 2007.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March 1965 to October 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In September 2004, the RO granted service connection for 
major depression and assigned a rating of 50 percent, 
effective the April 15, 2004 date of claim; the RO also 
denied service connection for a bilateral knee disability.  
The veteran filed a notice of disagreement (NOD) with the 
assigned rating and the denial of service connection in March 
2005.  The RO issued a statement of the case (SOC) in 
February 2006, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2006.

As the claim relating to major depression involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities).

In March 2007, the RO denied service connection for PTSD.  
The veteran filed a NOD in April 2007, and the RO issued a 
SOC in July 2007.  The veteran's representative filed a 
substantive appeal (via a VA Form 646, statement of 
accredited representative in appealed case, accepted in lieu 
of a VA Form 9) in July 2007.

In an August 2007 rating decision, the RO increased the 
rating for the veteran's major depression to 70 percent, 
effective April 24, 2007.  

The RO issued supplemental SOCs (SSOCs) as to each issue on 
appeal in August 2007 and February 2008.  Also in February 
2008, the RO denied the veteran's claim for a TDIU and 
continued the 70 percent rating for major depression.  In 
March 2008, the veteran's representative filed a NOD with the 
denial of the TDIU and indicated that the veteran continued 
to disagree with assigned rating for major depression.

The Board notes that, although the RO assigned a higher, 70 
percent rating for major depression during the pendency of 
the appeal, as a higher rating for this disability is 
assignable, and the veteran is presumed to seek the maximum 
available benefit, the Board has recharacterized the claim 
for a higher initial rating for major depression appeal as 
encompassing two matters, as set forth on the title page.  
See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As a final preliminary matter, the Board notes that, although 
other issues were decided in the September 2004 rating 
decision and February 2006 SOC, the veteran's representative 
indicated in the February 2006 substantive appeal that he had 
read the SOC and was appealing only the issues of service 
connection for a bilateral knee disability and a higher 
rating for depression.  Thus, of the issues adjudicated in 
the September 2004 rating decision and February 2006 SOC, the 
appeal is limited to the issues of service connection for a 
bilateral knee disability and a higher initial rating for 
major depression.  See 38 C.F.R. §§ 20.200, 20.202 (2007).

The Board's decision on the claim for a higher initial rating 
for major depression, and for service connection for a 
bilateral knee disability and PTSD, is set forth below.  The 
claim for a TDIU is addressed in the remand following the 
order; this matter is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  From the April 15, 2004 effective date of the grant of 
service connection to April 23, 2007, the veteran's major 
depression was manifested by symptoms such as occasional 
flattened affect, panic attacks, and disturbances of mood and 
motivation; these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  Since April 24, 2007, the veteran's major depression has 
been manifested by symptoms similar to those listed in the 
criteria for a 70 percent rating, such as some fleeting 
suicidal ideation without inclination to act on it, immediate 
memory impairment, moderate concentration impairment, 
compromised judgment, and some anger dyscontrol; these 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas, but not total occupational 
and social impairment, particularly in light of the veteran's 
positive relationship with his wife and children.

4.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any alleged in-service stressful experience; the veteran also 
has not provided sufficient information as to any specific 
claimed stressor for VA to attempt to independently 
corroborate it.

5.  No disability of either knee was shown in service or for 
many years thereafter, and the only medical opinion to 
address the question of whether there exists a medical 
relationship between the veteran's current bilateral knee 
disability and service, to include a motor vehicle accident, 
weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for major depression, prior to April 24, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130, Diagnostic Code 9434 (2007).

2.  The criteria for a rating in excess of 70 percent for 
major depression, from April 24, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic 
Code 9434 (2007).
 
3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).

4.  The criteria for service connection for bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, with regard to the claim for service 
connection for a bilateral knee disability and the claim for 
a higher initial rating for major depression, a post-rating 
March 2006 letter provided notice to the veteran regarding 
what information and evidence was needed to substantiate each 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  With regard to the claim for service connection for 
PTSD, a pre-rating April 2006 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  Each notice described above 
also included a specific request that the veteran furnish 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The February 2006 SOC set forth the general rating formula 
for evaluating psychiatric disabilities under which the 
veteran's major depression is rated (which is sufficient for 
Dingess/Hartman).  In addition, the March and April 2006 
letters each informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.

With regard to the claim for service connection for PTSD, a 
March 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of the April 2006 
letter described above.  Hence, the April 2006 letter met all 
four of Pelegrini's content of notice requirements as well as 
the VCAA's timing of notice requirement.  With regard to the 
claims for a higher initial rating for major depression and 
for service connection for a bilateral knee disability, after 
issuance of the March 2006 letter, and opportunity for the 
veteran to respond, the August 2007 and February 2008 SSOCs 
reflect readjudication of each claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice with regard to these claims.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records, as well VA outpatient 
treatment (VAOPT) records and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  Here, as noted, the RO has 
assigned an initial 50 percent rating prior to April 24, 
2007, and a 70 percent rating from that date.

A.  Major Depression

The veteran's major depression has been rated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  However, the 
actual criteria for rating the veteran's disability are set 
forth in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2007).

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 50 percent 
for the veteran's major depression have not been met at any 
time from the April 15, 2004 effective date of the grant of 
service connection for that disability to April 23, 2007.

On the September 2004 VA psychiatric examination, the 
veteran's mood was depressed, his affect was blunted, speech 
and thought process and content were normal, there was no 
suicidal or homicidal ideation, the veteran was oriented to 
time, place, and person, and insight, judgment, and impulse 
control were fair.  A December 2005 VA psychosocial 
assessment indicated that the veteran reported being very 
depressed, that he sometimes neglected hygiene, was vigilant, 
had nightmares, crying spells got into frequent fights, and 
that he had thought about suicide in the past but much less 
now and had no intent or plans to act on this ideation.  A 
February 2006 VAOPT note indicated that the veteran was well 
groomed.  A November 2006 VA mental health note reflects that 
the veteran felt more depressed and had suicidal thoughts but 
denied intent or plans.  A February 2007 VAOPT note indicates 
that the veteran reported being depressed and not sleeping 
well, he had thoughts of suicide but would not do this.  On 
examination, he was cooperative, his mood was depressed, and 
his affect was congruent, and there was no thought disorder, 
hallucinations, delusions, or suicidal intent or plans, and 
insight and judgment were good.  A March 2007 VAOPT note 
indicated that the veteran's mood seemed brighter and no 
suicidal ideation was elicited.

Thus, for the period prior to April 24, 2007, the veteran's 
major depression was manifested by symptoms listed in the 
criteria for a 50 percent rating such as occasional flattened 
affect, panic attacks, and disturbances of mood and 
motivation; these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.  However, there was no evidence of most of 
the symptoms listed in the criteria for a 70 percent rating, 
such as obsessed rituals, abnormal speech, frequent panic, 
impaired impulse control, or spatial disorientation.  
Moreover, while there was some suicidal ideation and neglect 
of personal appearance, these were indicated only 
occasionally.  Thus, for period in question, the symptoms of 
the veteran's major depression more nearly approximated those 
included among  the criteria for a 50 percent rating and the 
veteran is not entitled to a rating in excess of 50 percent 
prior to April 24, 2007.

The Board also finds that the criteria for assignment of a 
rating in excess of 70 percent for major depression from 
April 24, 2007 have not been met.

An April 24, 2007 psychiatric profile scale report prepared 
by Dr. Todaro indicated that the veteran's level of 
impairment in functioning was severe, the intensity of his 
distress was extremely high, and that he was experiencing 
significant psychological difficulties.  On the January 2008 
VA psychiatric examination, the veteran's appearance was 
appropriate, his attitude was cooperative, mood was depressed 
and anxious, affect was appropriate and depressed, speech was 
normal, and perception and thought processes and content were 
intact.  There was some fleeting suicidal ideation, but the 
veteran said he would never harm himself, there was no 
homicidal ideation, orientation was intact, memory was 
impaired in immediate spheres, concentration impairment was 
moderate, judgment was compromised by stress, and there was 
some anger dyscontrol.  The veteran also indicated that he 
saw his children and his marriage was doing well.

Thus, since April 24, 2007, the veteran's major depression 
has been manifested by symptoms similar to those include 
among the criteria for a 70 percent rating, such as some 
fleeting suicidal ideation without inclination to act on it, 
immediate memory impairment, moderate concentration 
impairment, compromised judgment, and some anger dyscontrol; 
these symptoms are indicative of occupational and social 
impairment with deficiencies in most areas, but not total 
occupational and social impairment.  However, there was no 
indication that there were symptoms such as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation, or 
significant memory loss, and the veteran's positive 
relationship with his wife and children indicated that he did 
not have total social impairment.  Moreover, although the 
veteran was recently unemployed after working for many years 
and Dr. Malhotra wrote in August 2007 that the veteran was 
unemployable due to his impression and anxiety, the January 
2008 VA examiner wrote that "in terms of vocational 
potential, the veteran is judged able to work, although he 
has difficulties getting along with others."  Hence, the 
symptoms of the veteran's major depression more nearly 
approximate those listed in the criteria for a 70 percent 
rating than those listed in the criteria for a 100 percent 
rating, and the veteran is therefore not entitled to a rating 
in excess of 70 percent since April 24, 2007.

The Board also points out that none of the Global Assessment 
of Functioning (GAF) scale scores-45, assigned by the 
September 2004 VA examiner, 55 assigned in a March 2006 VAOPT 
note by a VA psychologist, and 55 assigned by the January 
2008 VA examiner-provides a basis for assignment of any 
higher rating for the veteran's major depression.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

Under the DSM-IV, GAF scores between 41 to 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job.  A GAF score from 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Accordingly, the assigned GAF scores of 45 and 55 
are consistent with the 50 percent rating assigned prior to 
April 24, 2007 and the 70 percent rating assigned from that 
date.

Under these circumstances, the Board concludes that there is 
no basis for further staged rating of the veteran's major 
depression, pursuant to Fenderson, and that an initial rating 
in excess of 50 percent for this disability for the period 
prior to April 24, 2007, and a  dating in excess of 70 
percent from this date, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of a 
higher rating during any period under consideration, that 
doctrine is not applicable.  See 38 U.S.C. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

The veteran has been diagnosed with PTSD in accordance with 
the regulatory criteria, as indicated, for example, in March 
and October 2006 VAOPT notes and in the January 2008 VA 
psychiatric examination report. That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1) (2007); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran, who served as an administrative specialist in 
Thailand from July 1967 to July 1968, indicated in various 
statements to VA and private physicians that the base at 
which he was stationed frequently sustained mortar fire, and 
that the veteran witnessed a fellow serviceman killed by 
mortar fire.  Thus, the veteran has not alleged, and the 
evidence does not suggest, that he engaged in combat with the 
enemy or that any alleged stressor was combat related.  As 
such, corroboration of the occurrence one or more claimed in-
service stressors is required.

The veteran did not provide specific information relating to 
any alleged in-service stressful experiences in response to 
the RO's April 2006 letter requesting such information.  
Moreover, in response to the RO's August 2006 follow-up 
letter requesting such information, the veteran's 
representative wrote in a September 2006 statement in support 
of claim (VA Form 21-4138) that the veteran's memory was not 
good and he was unable to complete a questionnaire requesting 
such information.

Thus, as the veteran did not provide the RO with specific 
information regarding any alleged in-service stressful 
experiences, such as the date or location of any such 
incidents, the RO formally found in March 2007 that it was as 
unable to take any action to verify the occurrence of such 
experiences, to include requesting assistance from the U.S. 
Army and Joint Services Records Research Center (JSRRC).  
Under these circumstances, the RO's actions were consistent 
with its duty to assist the veteran with his claim for 
service connection for PTSD.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2007) ("In the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records").  See also VA 
Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D (Sept. 29, 2006).

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. at 53-56.

C.  Bilateral Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for a bilateral knee disability are not 
met.

The veteran contends that his currently diagnosed bilateral 
knee disabilities are related to injuries to his knees 
resulting from an in-service motor vehicle accident.  
However, the November 1966 records of the motor vehicle 
accident indicate only that the veteran sustained injuries to 
his face, arm, and low back.  Moreover, there are no other 
records of complaints, treatment, or diagnoses of any 
disability of either knee in the service medical records, and 
the September 1968 separation examination report reflects 
that the lower extremities were normal.  Thus, no disability 
of either knee was shown in service.

In addition, the first diagnosis of any knee disability, 
approximately thirty-five years after service, is in the June 
2004 VA bones examination report, which contained diagnoses 
of bilateral patellofemoral syndrome and left knee 
degenerative joint disease (DJD).  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, the only medical opinion as to a possible 
relationship between a disability of either knee and service 
is that of the physician who conducted the May 2005 VA joints 
examination.  After examining the veteran, the physician 
noted the June 2004 diagnoses of patellofemoral syndrome and 
arthritis of the left knee, and indicated that there were no 
significant examination findings warranting further imaging.  
The VA examiner concluded that it is "not at least as likely 
as not that his knee symptoms are attributable to any 
accident he had in service."  In explaining his conclusion, 
the examiner noted that, unlike the veteran's hip, which was 
significantly impaired indicating a likely relationship to 
service, the absence of any loss of range of motion of the 
knees with repetitive motion indicated that the bilateral 
knee symptomatology was of more recent origin.  

As the May 2005 VA examiner explained the reasons for his 
opinion based on his examination of the veteran and an 
accurate recounting of the in-service motor vehicle accident, 
the Board finds that this opinion-that the veteran's 
bilateral knee disability is not related to service-is 
probative of the medical nexus question.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any contrary medical opinion 
supporting that a disability of either knee is related to the 
veteran's in-service motor vehicle accident or otherwise 
related to service.

The Board has also considered the written statements of the 
veteran and his representative.  However, as indicated above, 
the claim on appeal turns on a medical matter-specifically, 
the question of whether there exists a medical nexus between 
the veteran's bilateral knee disabilities and service.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 
134, 137-138 (1994).  As laypersons, neither the veteran nor 
his representative is shown to possess appropriate medical 
training and expertise to competently render a probative 
opinion on a medical matter-to include the etiology of his 
current bilateral knee disabilities.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a bilateral knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. at  53-56.


ORDER

An initial rating in excess of 50 percent for major 
depression, prior to April 24, 2007, is denied.

A rating in excess of 70 percent for major depressive 
disorder, from April 24, 2007, is denied.

Service connection for PTSD is denied. 

Service connection for bilateral knee disability is denied.
REMAND

As noted, the RO denied the veteran's claim for a TDIU in 
February 2008, and the veteran's representative disagreed 
with this determination in a March 2008 statement in support 
of claim.  Thus, the March 2008 statement-filed within one 
year of notification of the February 2008 rating decision-
constitutes a valid NOD as to the claim for a TDIU.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2007).  However, the RO has 
yet to issue a SOC with respect to this claim, the next step 
in the appellate process.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2007).

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matter of his claim for a TDIU, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claim for a TDIU-within 60 
days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


